Citation Nr: 0638134	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to March 1, 2000 for 
the award of service connection for cause of death. 


REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from May 1944 to July 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In July 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1.  In March 1961, the Board denied service connection for 
the veteran's cause of death.  That decision is final.

2.  On February 25, 2000, the appellant submitted an 
application to reopen the claim for service connection for 
the veteran's cause of death.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of entitlement to 
service connection for cause of death between March 1961 and 
February 2000.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to March 1, 
2000 for the grant of service connection for the veteran's 
cause of death have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

In this case, the VCAA letters were issued prior to the 
determination that assigned the effective date of March 1, 
2000 for the award of service connection for cause of death.  
By letters dated July 2002 and April 2003, VA advised the 
appellant of the essential elements of the VCAA.  VA informed 
the appellant that it would make reasonable efforts to help 
her get the evidence necessary to substantiate her claim for 
an earlier effective date, but that she must provide enough 
information so that VA could request any relevant records.  
It told her that it was responsible for obtaining any 
evidence held by a government agency.  VA also informed the 
appellant to submit any evidence in her possession that 
pertained to the claim.  

With respect to informing the appellant of the evidence 
necessary to substantiate the claim, VA failed to provide 
that information.  However, the Board finds that the 
appellant has not been prejudiced by such, as it is clear 
that she has actual knowledge of what is necessary to 
establish an earlier effective date for the award of service 
connection for the veteran's cause of death.  For example, 
she has alleged that the March 1961 Board decision that 
denied service connection for the veteran's cause of death 
contained clear and unmistakable error (which was addressed 
in a February 2005 Board decision).  Based upon the facts in 
this case, that is the only way she can obtain an earlier 
effective date.  Thus, the appellant has actual knowledge of 
the evidence necessary to substantiate the claim for an 
earlier effective date, which is why the failure to inform 
her of the evidence necessary to substantiate the claim for 
an earlier effective date is deemed harmless.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
appellant; however, the appellant's claim for an earlier 
effective date is not a claim for service connection.  
Regardless, the appellant is aware that her deceased spouse 
met "veteran's status," service connection for cause of 
death is in effect, and she understands how effective dates 
are assigned (as explained above).  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Thus, any error in the failure to 
issue a letter addressing these elements is harmless because 
she either already meets these elements or is aware of what 
it would take to meet these elements.  

In connection with the claim for an earlier effective date, 
VA has not obtained any records and the appellant has not 
alleged that there are any outstanding records that would 
assist in obtaining an earlier effective date.  Additionally, 
VA did not provide the appellant with an examination or 
obtain an opinion in connection with her claim for an earlier 
effective date, as it was not a requirement.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, in this case, the 
effective date is determined based upon evidence already in 
the claims file.  Additionally, a claim for an earlier 
effective date does not meet the statutory requirements for 
entitlement to a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A) - (C).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

Service connection for the veteran's cause of death has been 
granted, effective March 1, 2000.  In the present case, the 
appellant claims that service connection for the veteran's 
cause of death is warranted prior to March 1, 2000.  In 
support of her claim, the appellant testified at a July 2005 
hearing that her claim for service connection for the 
veteran's cause of death was denied in 1961.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).
The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to March 1, 2000 for the 
award of service connection for the veteran's cause of death 
is legally precluded.  
 
In the March 1961 decision, the Board denied service 
connection for the veteran's cause of death.  That decision 
is final, see 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2006), and the effective date cannot precede the date of the 
Board decision.  The appellant did not contest the March 1961 
Board decision.  Therefore, the finality of the March 1961 
Board decision stands and an effective date earlier than 
March 1961 is legally precluded.  

On February 25, 2000, the appellant submitted an application 
to reopen the claim for service connection for the veteran's 
cause of death.  Here, the Board finds no basis to grant an 
effective date prior to March 1, 2000 for the award of 
service connection for the veteran's cause of death.  In 
fact, the Board concludes that an effective date prior to 
March 1, 2000 is legally precluded.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen").  The appellant's application to reopen the 
claim for service connection for the veteran's cause of death 
was granted based upon her February 25, 2000 application to 
reopen the claim for service connection for the veteran's 
cause of death.  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  See id.

The Board has considered whether the appellant filed an 
informal claim for service connection for the veteran's cause 
of death prior to February 25, 2000, however, finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2006).  The appellant filed letters relating to 
overpayment, but did not indicate an intent to file a claim 
for service connection for the veteran's cause of death in 
any communication received from March 1961 until the February 
25, 2000 claim.  

The Board recognizes that the appellant's claim was denied in 
a March 1961 decision.  Additionally, the Board notes that 
the appellant has stated that she faced financial 
difficulties after the veteran's death and is owed money from 
1960.  Unfortunately, based upon the law and the facts in 
this case, the Board is without the authority to award an 
effective date prior to March 2000.  See 38 C.F.R. § 19.5 
(2006) (Board is bound by the applicable statutes and 
regulations pertaining to VA and precedential opinions of the 
Office of the General Counsel of VA).  The statute and 
regulation provide that when there is prior final denial in a 
claim for service connection, the effective date for a 
reopened claim cannot be prior to the date of claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the reasons stated above, an effective date prior to 
March 1, 2000 for the award of service connection for the 
veteran's cause of death cannot be granted.  The Court has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 







ORDER

An effective date prior to March 1, 2000 for the award of 
service connection for cause of death is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


